Filed by: Federated Equity Funds Filed Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company: Prudent Bear Fund Commission File No. 811-09120 November 19, 2008 IMPORTANT Dear Shareholder: We have attempted to contact you several times regarding an important vote pertaining to a proxy of your Prudent Fund. Please contact the number below between the hours of 9:30 a.m. and 9 p.m. Monday through Friday, or Saturday 10 a.m. to 6 p.m. at 1-866-450-8469. Or, you may wish to vote your proxy via the internet, mail or touch tone telephone number; instructions are included on the enclosed ballot. This matter is very important and will take only a moment of your time. Thank you in advance for your assistance. Sincerely, /s/David W. Tice David W.
